DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson US Patent 3829064.

With respect to claim 1, Jackson discloses a hoist apparatus assembly for a vehicle, the vehicle comprising 
a vehicle frame (20, 56) comprising first and second longitudinal rails (combination 20 and 56), 
the hoist apparatus assembly comprising: 
a hoist apparatus (96) mechanically fastened to and detachable from the vehicle frame, 
the hoist apparatus comprising a hoist apparatus frame (combination of 60, 97); 
at least one first bracket (66, 70, 71, 98), the at least one first bracket comprising a plate (combination of 66, 71, 98) and a stem (combination of 68, 130, 138) coupled with the plate, wherein the plate and the stem are each planar in shape (the element have components in the same plane) and disposed at a right angle to one another, 

at least one second mechanical fastener (fasteners for 130 to connect to 56 thus allowing 130 to pivot) extending between the stem (68, 130, 138) of the at least one first bracket and the first longitudinal rail (20, 56) of the vehicle frame and securing the stem and the first longitudinal rail to one another.

2. The hoist apparatus assembly of claim 1, wherein the stem of the at least one first bracket extends along a plane parallel with a longitudinal axis of the first longitudinal rail (stem elements 68 and 130 runs in both parallel and perpendicular direction as it is a 3 dimensional component).

4. The hoist apparatus assembly of claim 1, further comprising at least one second bracket (32, 34, 58) comprising a side plate (element connecting 30 and 32) and a top plate (30, 32, 58) disposed at an angle to the side plate, wherein the top plate of the at least one second bracket is mechanically fastened to the hoist apparatus frame and wherein the side plate of the at least one second bracket is mechanically fastened to the first longitudinal rail.

5. The hoist apparatus assembly of claim 4, wherein the side plate of the at least one second bracket extends along a plane parallel (has dimensions that runs parallel with plane of rail) with the longitudinal axis of the first longitudinal rail.

6. The hoist apparatus assembly of claim 4, wherein the top plate of the at least one second bracket is disposed between the first longitudinal rail and the hoist apparatus frame (between both elements).

7. The hoist apparatus assembly of claim 4, further comprising a plurality of slots (slots through 58, 30, 32) defined in the top plate of the at least one second bracket through which mechanical fasteners extend to fasten the at least one second bracket to the hoist apparatus frame.

8. The hoist apparatus assembly of claim 4, further comprising two first brackets (66, 71), wherein each first bracket is mechanically fastened to the hoist apparatus frame and wherein one of the first brackets is mechanically fastened to the first longitudinal rail and the other of the first brackets is mechanically fastened to the second longitudinal rail (mechanical fastened through welds, bolts, or screws).

9. The hoist apparatus assembly of claim 8, further comprising two second brackets (30, 32, 58, and connecting element for 30 and 32), wherein each second bracket is mechanically fastened to the hoist apparatus frame and wherein one of the second brackets is mechanically fastened to the first longitudinal rail and the other of the second brackets is mechanically fastened to the second longitudinal rail.

10. The hoist apparatus assembly of claim 1, further comprising an apron plate (134) defining at least one slot (slot to receive 138) therethrough, wherein the stem (130, 138) of the at least one first bracket extends through the at least one slot.

11. The hoist apparatus assembly of claim 1, wherein the vehicle is a trailer.

12. The hoist apparatus assembly of claim I, wherein the hoist apparatus is a loaded container handler (container 10).

With respect to claim 13, Jackson discloses a hoist apparatus assembly for a vehicle, the vehicle comprising 
a vehicle frame (20), 
the hoist apparatus assembly comprising: 
a hoist apparatus (96) comprising a hoist apparatus frame (combination of 34, 56, and 97), 
the hoist apparatus frame comprising a first end, a second end opposite the first end, and a longitudinal axis; 
an apron plate (134) disposed at the hoist apparatus frame first end, the apron plate being planar in shape (has planes in 3 dimensional) and defining at least one slot (slot for 138) therethrough; and 
at least one first bracket comprising a plate (71) and a planar stem (68, 130, 138) projecting from the plate (71), and wherein the stem is disposed at a right angle to the plate; 
wherein the plate of the at least one first bracket is coupled with the hoist apparatus frame at the hoist apparatus frame first end; 
wherein the stem of the at least one first bracket extends through the at least one slot in the apron plate for attachment with the vehicle frame.

14. The hoist apparatus assembly of claim 13, wherein the stem of the at least one first bracket (71) extends along a plane parallel with the hoist assembly frame (34, 56, 97) longitudinal axis.

15. The hoist apparatus assembly of claim 13, wherein the hoist apparatus frame comprises an end plate (66) at the hoist apparatus frame first end and the plate of the at least one first bracket is coupled with the end plate.

16. The hoist apparatus assembly of claim 15, wherein a first side of the plate (66) of the at least one first bracket is in engagement with the apron plate, and wherein a second side of the plate of the at least one first bracket is in engagement with the end plate of the hoist apparatus frame.

17. The hoist apparatus assembly of claim 13, wherein the hoist apparatus frame is not welded to the vehicle frame (connected via fasteners).

18. The hoist apparatus assembly of claim 13, further comprising at least one second bracket, the at least one second bracket comprising a side plate (58) and a top plate (60, 62)) disposed at a right angle to the side plate, wherein the side plate of the at least one second bracket is coupled with the vehicle frame and wherein the top plate of the at least one second bracket is coupled with the hoist apparatus assembly.

19. The hoist apparatus assembly of claim 18, further comprising a plurality of slots (slots between 72, 73, and 71) defined in the plate of the at least one first bracket and a plurality of slots (slots to receive 60) defined in the top plate of the at least one second bracket.

20. The hoist apparatus assembly of claim 19, wherein bolts (through 75) extend through the slots defined in the plate of the at least one first bracket and the slots (slots through 62) defined in the top plate of the at least one second bracket to fasten the at least one first bracket and the at least one second bracket to the hoist apparatus frame.



With respect to claim 22, Jackson discloses a method for attaching a hoist apparatus to a vehicle frame (20), 
the hoist apparatus (96) comprising a hoist apparatus frame (98, 97) and the vehicle frame comprising first and second longitudinal rails (first and second 20 and 56), 
the vehicle frame having a proximal end and a distal end, the vehicle frame having a first longitudinal axis, and the hoist apparatus having a second longitudinal axis, the method comprising the steps of: 
placing the hoist apparatus frame on the first and second longitudinal rails (112) such that the first longitudinal axis is parallel with the second longitudinal axis; 
positioning a planar apron plate (134) at the distal end of the vehicle frame; the apron plate defining at least one slot (slot to receive 138) therein;  
providing at least one first bracket comprising a plate (71-73) and a stem (138, 130, 68) projecting from the plate (68 projects from 71), wherein the stem is disposed at a right angle to the plate; 
positioning the stem (138, 130, 68) of the at least one first bracket so that it passes through the at least one slot (slot to receive 138) defined in the apron plate (134) and is in engagement with the first longitudinal rail (via 56), 
positioning the plate of the at least one first bracket so that it engages the hoist apparatus frame; 


24. The method of claim 22, further comprising the step of providing at least one second bracket (34, 32), the at least one second bracket comprising a side plate (32, 30) and a top plate (34) disposed at a right angle to the side plate.

25. The method of claim 24, further comprising the steps of mechanically fastening the side plate of the at least one second bracket with the first longitudinal rail and the top plate of the at least one second bracket with the hoist apparatus frame.

26. The method of claim 25, wherein the hoist apparatus is a cable hoist, the cable hoist having a main frame (via 104) pivotably coupled with the hoist apparatus frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US Patent 3829064.


With respect to claim 27, Jackson discloses the method of claim 26, except further comprising the steps of providing a hydraulic cylinder having a first end and a second end, coupling the hydraulic cylinder first end with the side plate of the at least one second bracket, and coupling the hydraulic cylinder second end with the cable hoist main frame.

However, the Examiner takes Official Notice it was known in the hoisting art to have hydraulic cylinders.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention with the cylinders for the purpose of increasing the mechanical advantage during movement of the hoist.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Jackson US Patent 3829064 teaches a hoist, apron plate, stem, and plate but does not specifically disclose 
[claim 3] a plurality of slots (slots through 75, and 72) defined in the plate of the at least one first bracket through which a plurality of first mechanical fasteners extend to fasten the at least one first bracket to the hoist apparatus frame.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any of the new interpretations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
The applicant argues in Claim 13 that the prior art of record does not disclose apron plate with a slot.  However as shown a slot for 138.  Furthermore, all elements are planar.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654